This is an original proceeding in habeas corpus. Petitioner alleges: He was convicted in the county court of Caddo county of a violation of the prohibitory liquor law, and was sentenced to serve a term of 40 days in the county jail, and to pay a fine of $100 and costs; that he executed a stay bond for the fine and costs, and was released from jail; that thereafter, the fine and costs not having been paid under the terms of the stay bond, he is committed to jail for failure to pay the said fine and costs; that said restraint is illegal for the reason that the county court of Caddo county has forfeited said stay bond, and ordered suit to recover the penalty named therein.
By the terms of section 2998, Comp. St. 1921, if a defendant, on conviction of a misdemeanor, shall, after executing a bond to stay the fine and costs, fail to pay, he shall be committed until he shall have served out the amount thereof. Ex parte Bailey, 50 Okla. Crim. 53, 296 P. 998. The conditions here enumerated bring petitioner within the terms of this statute. The fact that the state may be endeavoring by civil suit to recover the penalty named in the bond is a matter with which we are not concerned.
The writ is denied.